Citation Nr: 1021624	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  03-07 731	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10% for a left knee 
disability with instability prior to January 2004.

2.  Entitlement to a rating in excess of 30% for total left 
knee replacement residuals since March 2005.

3.  Entitlement to an increased rating for left knee 
arthritis, currently evaluated as 10% disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to March 
1968.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an August 2001 rating action that 
denied ratings in excess of 10% each for a left knee 
disability with instability, and for left knee arthritis.  

By decision of January 2004, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

The RO subsequently granted a 100% temporary total rating for 
left knee replacement residuals under the provisions of 
38 C.F.R. § 4.30 from January 2004 through February 2005, and 
assigned a 30% schedular rating from March 2005.  The matters 
of ratings in excess of 10% prior to January 2004, and 30% 
since March 2005 remain for appellate consideration.

By decision of October 2007, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify the appellant if further action is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes, upon the submission of a substantially-complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA, the Board finds that all notification and development 
action needed to fairly adjudicate the claims on appeal has 
not been accomplished.  

A January 2004 VA social work assessment indicated that the 
Veteran had been unemployed for 2 years, and that the Social 
Security Administration (SSA) had initiated processing his 
application for benefits.  In August 2005, a VA social worker 
indicated that the Veteran had a claim pending for SSA 
benefits.  May 2009 VA outpatient records indicated that the 
Veteran was receiving full medical disability benefits.

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when the VA is put on notice of 
the possible existence of SSA records, as here, it must seek 
to obtain those records before proceeding with the appeal.  
See Murincsak; also, Lind v. Principi,   3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims folder a copy of any SSA decision 
awarding the Veteran disability benefits, together with all 
medical records underlying that determination, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities.  Under 
38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain them 
would be futile.  See 38 C.F.R. § 3.159(c)(1).   

The record also reflects that outstanding VA medical records 
should be obtained. The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration 
thereof, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the 
Board finds that copies of the complete clinical records of 
treatment and evaluation of the Veteran for his left knee at 
the Gainesville, Florida VA Medical Center (VAMC) from 
September 2009 to the present time, and the Leesburg, Florida 
VA Clinic from May 2009 to the present time should be 
obtained and associated with the claims folder.  As noted 
above, under 38 C.F.R. § 3.159(b), efforts to obtain Federal 
records should continue until either the records are received 
or notification is provided that further efforts to obtain 
them would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:
  
1.  The RO should obtain from the SSA a 
copy of any decision awarding the Veteran 
disability benefits, together with all 
medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  Under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal 
records should continue until either the 
records are received or notification is 
provided that further efforts to obtain 
them would be futile.  See 38 C.F.R. 
§ 3.159(c)(1).  All records/responses 
received should be associated with the 
claims folder.  

2.  The RO should obtain copies of the 
complete clinical records of treatment 
and evaluation of the Veteran for his 
left knee at the Gainesville, Florida 
VAMC from September 2009 to the present 
time, and the Leesburg, Florida VA Clinic 
from May 2009 to the present time.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder.

3.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   



5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

6.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the RO must furnish him and 
his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

